Citation Nr: 1142203	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  03-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) prior to April 13, 2003, and an initial disability rating greater than 30 percent beginning April 13, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION


The Veteran, who is the appellant, had active military service from July 1966 to July 1968, and from August 1698 to July 1970, and he is a Vietnam Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2005, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  A transcript of the hearing is in the claims file. 

In a December 2005 opinion, the Board found that new and material evidence had been received sufficient to reopen the Veteran's claim, and remanded it for further development.  

In July 2010 the Board again remanded the matter for further development; namely, a review of the claims file and an opinion by a VA Compensation and Pension (C&P) examiner.  The review was done in December 2010, and the requested opinion was provided.  No further action to ensure compliance with the Board's July 2010 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in September 2011 the Veteran submitted private medical records.  Some of these records are dated after the last Supplemental Statement of the Case, which was issued in July 2011.  The Board also notes that the Veteran did not waive review of this evidence by the agency of original jurisdiction.  However, inasmuch as the information contained in these documents is duplicative and/or cumulative of that of record and considered at the time of the July 2011 readjudication, remand for review by the agency of original jurisdiction is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The issue of an initial compensable rating for posttraumatic stress disorder (PTSD) prior to April 13, 2003, and an initial disability rating greater than 30 percent beginning April 13, 2003, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Although not noted during the Veteran's November 1965 pre-induction examination, the record contains clear and unmistakable evidence of a pre-existing bilateral knee disorder (Osgood-Schlatter disease).

2.  Clear and unmistakable evidence indicates that the Veteran's pre-existing bilateral knee Osgood-Schlatter disorder was not aggravated beyond the natural progress of the disorder during active military service.

3.  The Veteran's current bilateral knee degenerative joint disease had its onset years after his separation from service, and is not linked by competent evidence to service.   


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral knee Osgood Schlatter disease was not aggravated beyond the natural progress of the disorder by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  Post-service bilateral knee degenerative joint disease was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in December 2001.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  In July 2006 the Veteran was apprised of how VA determines disability ratings and effective dates.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Although the 2006 letter was issued after the initial rating decision, since service connection is being denied, no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records (STRs), service personnel records, VA treatment records, and private medical records.  In addition, the Veteran testified in support of his claim before the undersigned Veterans Law Judge.  The Veteran was also accorded a C&P examination in February 2010, and the claims file was sent for additional review by another C&P examiner in November 2010.  

The Board has reviewed the examination reports and finds that they are adequate for a decision in this matter.  During the February 2010 examination the Veteran elaborated regarding his past medical history and his current symptoms, and he was accorded a thorough physical examination, including radiology testing.  Moreover, the November 2010 examiner thoroughly reviewed the claims file and considered all of the medical evidence of record as well as the Veteran's lay assertions and complaints; and provided a detailed rationale for the diagnosis he made and the opinions he proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds this evidence to be sufficient for a decision in this matter.  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with the duty to assist.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Facts

The Veteran seeks service connection for a bilateral knee disorder, which he asserts was aggravated during active military service.  

Service treatment records include the report of a December 1965 pre-induction examination, which contains no mention of a knee disorder.  

Pre-service (April 1966) military hospital records relate a three-year history of recurrent pain in the left tibial tubercle, with a diagnosis, by x-ray, of fragmentation and evulsion of the tibial tubercle of the left knee compatible with the clinical diagnosis of Osgood-Schlatter disease in the presence of associated tenderness and soft tissue swelling.  

In June 1966 the Veteran disclosed that he had had a knee injury and received treatment for more than 2 1/2 years, but that the treatment had not been successful.  He added that he still had trouble with his knee.

Pre-service military hospital records dated in July 1966 note that the Veteran had a history of Osgood-Schlatter disease in the left knee and had developed pain in the right knee, indicating that Osgood-Schlatter was "probably now bilateral."  A July 1966 orthopedic consultation report relates that there was no x-ray evidence of Osgood-Schlatter disease, but notes that the Veteran did have slight tenderness over both tibial tubercles. 

In July 1966 the Veteran entered active military service.

A March 1967 service personnel record relates a doctor's opinion that the Veteran should no longer serve in infantry, but rather be transferred to a clerical position because of recurrent difficulties with his Osgood-Schlatter disease.  

A service treatment record dated in March 1970 documents the Veteran as complaining of pain in both knees of six weeks duration.  He was put on light duty with no physical training. 

A separate treatment record dated in March 1970 notes that the Veteran had a history of Osgood-Schlatter disease since 1963.  Diagnosis was bilateral osteochondritis, worse in the left knee.  It was noted that the left apophysis had failed to unite to the tibia and that if the Veteran continued to have pain the loose fragment should be excised.  The Veteran was assigned a limited physical profile with no prolonged standing, walking, or squatting.  

In the report of the Veteran's July 1970 separation examination the provider noted that the Veteran's lower extremities were normal and averred that the Veteran's Osgood-Schlatter disease had resolved with no complaints or sequela. 
In a letter dated in January 2000 a private physician informed that the Veteran had presented with a new complaint of bilateral knee pain, and noted that the Veteran had a long history of pain in the anterior aspect of both knees and the area of the tibial tubercle since childhood.  Diagnosis was history of Osgood-Schlatter disease bilaterally with residual bony ossicles within the patellar tendon insertion sites bilaterally. 

In July 1970 the Veteran separated from active military service.  DD-214s show that he reenlisted twice during his military career.
 
VA treatment records dated in July 1974 show complaints of pain, tenderness, and stiffness.  Diagnosis was Osgood-Schlatter disease.

Private treatment records (including x-ray reports) dating from January 2000 to February 2005 chronicle complaints of and treatment (including surgery) for bilateral knee pain.  A private treatment record dated in September 2002 relates a diagnosis of "early arthritis in both knees."

In a letter dated in June 2000 a private physician noted that the Veteran had a history of Osgood-Schlatter disease at both tibial tuberosities.  He averred that respective symptoms were "aggravated by activities."  He then averred that the Veteran's activity during service "would have aggravated his symptoms and discomfort as well."  In a subsequent letter dated in January 2004 the physician declared that Osgood-Schlatter disease of the knees was noted when the veteran entered into service, and then stated that he believed "that rigors of basic training and service have aggravated his underlying preexisting condition."  He estimated that there was "an increase in manifestation of symptoms of approximately 20 percent due to the service aggravation."  

During his June 2005 Board hearing, the Veteran testified that his knees swelled and ached after prolonged standing, stooping, or jumping during service.  He testified that as a squad leader he had to set a good example, so he did not complain.  He added that he was placed on profile secondary to his knee complaints.

VA treatment records dating from 2006 to 2010 chronicle complaints of chronic bilateral knee pain, diagnosed as degenerative joint disease.

In a private treatment record dated in June 2008 a physician advised that he had "explained" to the Veteran that his Osgood-Schlatter disease would have been aggravated by activity associated with his tour of duty in Vietnam, and that his condition has stabilized.

In February 2010 the Veteran was accorded a C&P examination.  In his ensuing examination report the examiner stated that Osgood-Schlatter disease most often occurs in children between the ages of 11 and 15, and that symptoms usually resolve with treatment but may recur for 12 to 24 months before complete resolution at skeletal maturity, when the tibial epiphysis fuses.  He averred that since the Veteran entered military service at age 23, well beyond the age of skeletal maturity, it was less likely than not that the Veteran's pre-existing Osgood-Schlatter disease of the left and right knees was aggravated beyond its normal progression.  

Because the February 2010 examiner's opinion was based on an inaccurate factual premise (i.e., that the Veteran was 23 at the time of his entry into service), the claims file was sent for review and opinion by another C&P examiner, which was done in November 2010.  The examiner noted that the Veteran had a pre-service history of Osgood-Schlatter disease.  He also noted that a military physician felt that the Veteran should no longer serve in infantry but should instead be transferred to a clerical position because of recurrent difficulties with his Osgood-Schlatter disease; that the Veteran had been assigned a limited physical profile with no prolonged standing, walking, or squatting; that the Veteran's lower extremities were normal during the separation exam; and that the Veteran's Osgood-Schlatter disease had resolved with no complaints or sequela by the time of his separation from service.  He further noted that on VA examination in July 1974 the Veteran complained of bilateral knee pain and stiffness, diagnosed as Osgood-Schlatter disease; and that private treatment records dating from September 2002 reflect a diagnosis of arthritis in both knees.  The examiner then opined that, based on medical literature, it is at least as likely as not that the Veteran's pre-service Osgood-Schlatter disease did flare up during service, since Osgood-Schlatter symptoms sometimes continue into adulthood.  The examiner stressed, however, that this flare-up was only temporary, and averred that the Veteran's symptoms during service were due to the natural progression of his pre-service condition.  He also averred that the Veteran's current bilateral knee pain was due to degenerative joint disease, which he said was due to the natural process of aging.


Presumption of Soundness

In determining whether a claimed knee disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  



Analysis

While a knee disorder was not noted in the report of the Veteran's pre-induction examination, military hospital records dated a few months before the Veteran's entry into active military service confirm that the Veteran had a history of Osgood Schlatter disease.  The Board accordingly finds that the evidence clearly and unmistakably favors a conclusion that the Veteran had a pre-existing bilateral knee disorder prior to his entry into active military service.  There is no competent medical evidence to contradict or otherwise question the validity of this conclusion.  

Having found clear and unmistakable evidence of a pre-existing disorder, the next inquiry is whether there is clear and unmistakable evidence that the Veteran's pre-existing Osgood-Schlatter disease was not aggravated during service beyond the natural progress of the disease.  VAOPGCPREC 3-03.  Again, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. §§ 3.304(b), 3.306(b).  

Service treatment records confirm that the Veteran was treated on multiple occasions for bilateral knee complaints attributed, by treatment providers, to Osgood-Schlatter disease.  In fact, the Veteran's MOS was apparently switched to accommodate this condition; and after service two private physician averred that the Veteran's Osgood Schlatter disease was aggravated during service.  However, the physicians do not state, and there is no evidence otherwise, that the Veteran's pre-service Osgood-Schlatter disease of the knees increased during service beyond the natural progress of the disorder.  Conversely, the November 2010 C&P examiner, who was also a physician, insists that the Veteran's symptoms during and since service are due to the natural progress of his Osgood Schlatter disease, and the Board finds this opinion, which was based on a personal examination of the Veteran and review of the claims file; which included a detailed rationale for the examiner's opinion; and which is uncontroverted by any other medical evidence of record, to be compelling.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  In this regard the Board notes that the record actually contains opinions from two different C&P examiners, and both are deleterious to the Veteran's claim.  In any event, the Board finds that the November 2010 opinion, which was rendered by a physician and is therefore more probative than that proffered by the physician's assistant in February 2010, is sufficient, in and of itself, to resolve the matter.

Simply stated, while there is clear evidence (including the Veteran's lay complaints) of flare-ups or aggravation of the Veteran's pre-existing Osgood-Schlatter disease during service, there is no absolutely no evidence that this recurrence of symptoms during service was beyond the natural progress of the disorder; the absence of which is sufficient to rebut the presumption of aggravation.  38 U.S.C. § 1153.  On the contrary, the medical evidence of record flatly refutes this.  Colvin, 1 Vet. App. 171.  

To the extent the Veteran has expressed the opinion that his pre-service bilateral knee Osgood-Schlatter disease was aggravated beyond the natural progression of the disorder during service, his opinion as a lay person is limited to inferences that are rationally based on his perception and that do not require specialized education, training, or experience. 

In this case it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer medical diagnoses or opinions; so the Veteran, as a lay person is not competent to opine with regard to the natural progress of Osgood-Schlatter disease.  

Accordingly, based on the evidence of record, and in the absence of any competent evidence to the contrary, the Board finds by clear and unmistakable evidence that the Veteran's pre-existing bilateral knee Osgood Schlatter disorder was not aggravated beyond the natural progress of the disease during service, so service connection for the Veteran's pre-service bilateral knee disease is not established.  The Board will now consider whether service connection for a bilateral knee disorder that began after service is warranted.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)(The Board must review the entire record, but does not have to discuss each piece of evidence).  

Preliminarily, the Board notes that while the Veteran had active duty service in Vietnam during the Vietnam War, the record contains no allegation or evidence of symptoms ascribed to degenerative joint disease during a period of combat, so the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case.

As for the merits of the Veteran's claim for service connection, on the basis of the service treatment records alone, the Veteran's current knee disorder, namely, degenerative joint disease, was not affirmatively shown to have begun during service, so service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As service treatment records contain no mention of chronicity during service, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim of service connection for degenerative joint disease.  

The record contains no evidence of continuity of symptomatology of degenerative joint disease.  Indeed, the earliest lay or medical evidence of degenerative joint disease is 2002; long after the Veteran's 1970 separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  As there is no competent evidence during or after service that degenerative joint disease was noted, that is, observed, during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection on a presumptive basis, there is no competent evidence of arthritis within one year of the Veteran's separation from service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Nevertheless, service connection may still be granted after considering all the evidence, including that pertinent to service, under 38 C.F.R. § 3.303(d).  The question is whether there is competent evidence that an event, injury, or disease during service bears a causal relationship to the diagnosis of degenerative joint disease after service.  

Competent evidence includes lay and medical evidence.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Under certain circumstances, the claimant, as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the claimant, as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

The specific nature of a knee disorder, such as degenerative joint disease, cannot be established solely by personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  Degenerative joint disease is not a condition under case law that has been found to be capable of lay observation, since radiological testing is required for the diagnosis; and since there are a wide range of disorders that can account for knee pain.  Therefore, the determination as to the presence of degenerative joint disease is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As the presence or diagnosis of degenerative joint disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, osteoarthritis is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of degenerative joint disease. 

Where, as here, there is a question of the presence or a diagnosis of degenerative joint disease, not capable of lay observation by case law and is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of degenerative joint disease in service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claim. 

On the other hand, the record contains competent medical evidence which instructs that the Veteran's bilateral knee degenerative joint disease is not related to service, but is instead  due to the natural progression of aging and the natural progression of his pre-service knee disorder.  This evidence, which is uncontroverted by any other competent evidence, is highly probative evidence against the Veteran's claim.

As for the Veteran describing contemporaneous symptoms that later support a diagnosis by a medical professional, degenerative joint disease of the knees was not diagnosed during service; and no health-care professional has related the Veteran's degenerative joint disease to service. 

To the extent the Veteran has expressed the opinion that his current knee disorder (bilateral knee degenerative joint disease) is related to service, his opinion as a lay person is limited to inferences that are rationally based on his perception and that do not require specialized education, training, or experience. 

Here the question of a nexus between the Veteran's current knee disorder (bilateral knee degenerative joint disease), and active military service is not a simple medical question, and the Veteran, as a lay person, is not competent to declare either the presence or diagnosis of degenerative joint disease based on personal observation, so any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his current condition (degenerative joint disease) and service. 

As there is no competent evidence favorable to the claim, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether evidence may be considered, that is, admissible, while credibility is a factual determination going to the probative value or weight of the evidence to be made after the evidence has been admitted.). 

As the preponderance of the evidence is against the claim, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a left knee disorder is denied. 

Service connection for a right knee disorder is denied. 


REMAND

In a decision dated in July 2010 the Board granted a claim of service connection for PTSD.  In a rating decision dated in July 2011 the Appeals Management Center duly effectuated the grant of service connection for PTSD with a rating of 0 percent effective March 21, 2002; and a rating of 30 percent from April 13, 2003.  In correspondence dated in September 2011 the Veteran expressed his disagreement with the assigned rating for his service-connected PTSD.  See 38 C.F.R. § 20.201.  He specifically stated as follows:  "With the mental problems that I encounter and have been that I should have gotten a better percentage plus also the medication I now take, plus some of the side effects."  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As a statement of the case has not been issued, the matter is remanded for issuance of said.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the issue of an initial compensable rating prior to April 13, 2003, for PTSD; and an initial disability rating higher than 30 percent beginning April 13, 2003, for PTSD.  

The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the statement of the case.

2.  After the above development is completed, adjudicate the claim on appeal.  If the benefit sought remains denied, and if a substantive appeal is filed, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


